SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1075
KA 11-01021
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROBERT J. COX, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Melchor E.
Castro, A.J.), rendered October 29, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a controlled
substance in the fourth degree (Penal Law § 220.09 [1]). Defendant’s
contention regarding the voluntariness of his plea is not preserved
for our review because he did not move to withdraw his plea or to
vacate the judgment of conviction on that ground (see People v Rosado,
70 AD3d 1315, 1316, lv denied 14 NY3d 892). In any event, the record
demonstrates that defendant’s plea was knowing, voluntary and
intelligent (see People v Seeber, 4 NY3d 780, 781-782).




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court